Name: 81/923/EEC: Council Decision of 19 October 1981 replacing a member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-11-24

 Avis juridique important|31981D092381/923/EEC: Council Decision of 19 October 1981 replacing a member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 337 , 24/11/1981 P. 0011****( 1 ) OJ NO L 257 , 15 . 10 . 1968 , P . 9 . COUNCIL DECISION OF 19 OCTOBER 1981 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 81/923/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 MARCH 1980 APPOINTING , FOR THE PERIOD ENDING ON 16 MARCH 1982 , MEMBERS AND ALTERNATE MEMBERS TO THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS , FOLLOWING THE RESIGNATION OF MR FABRETTI , OF WHICH THE COUNCIL WAS NOTIFIED ON 6 OCTOBER 1981 , A MEMBER ' S SEAT HAS FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE WORKERS ' REPRESENTATIVES CATEGORY ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 6 OCTOBER 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR NESTORE DI MEOLA IS HEREBY APPOINTED MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR FABRETTI FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 16 MARCH 1982 . DONE AT LUXEMBOURG , 19 OCTOBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER